Citation Nr: 0414022	
Decision Date: 06/01/04    Archive Date: 06/10/04	

DOCKET NO.  94-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for arthritic 
changes of the right foot with fixed deformity, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for arthritic 
changes of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
December 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was previously before the Board in June 1998, 
November 1999 and in April 2003.  The requested development 
having been accomplished, the case is again before the Board 
for adjudication of the remaining issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The left lower extremity disability manifests by no 
greater disability than a moderately severe impairment.

3.  The right lower extremity disability manifests by no 
greater disability than a severe impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 30 percent 
for arthritic changes of the right foot with fixed deformity 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5002-5284 (2003).   

2.  The schedular criteria for rating greater than 20 percent 
for arthritic changes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5002-5284 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
October 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Notwithstanding that the veteran was separately awarded a 100 
percent schedular rating for ankylosing spondylitis as well 
as entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, effective from September 29, 1993, the appeal 
for the bilateral foot disabilities in this case has been 
continuously prosecuted.  A 30 percent rating is in effect 
for the right foot, effective from September 29, 1993, and a 
20 percent rating is in effect for the left foot, also 
effective from September 29, 1993.  

The claims file contains a radiological report of both feet 
from January 1992.  Toes showed alignment abnormalities 
bilaterally, most conspicuous on the right.  Abnormalities 
appeared to consistent of ulnar deviations as well as flexion 
contracture at proximal interphalangeal joints.  There was 
bilateral hallux valgus of moderate severity.  
Metatarsophalangeal joint of the left fifth toe revealed 
destruction with resorption of metatarsal head at base of 
proximal phalanx of the toe which suggests a chronic 
inflammatory arthritis, most likely rheumatoid arthritis.  
Further clinical laboratory correlation was suggested.  
Impression was chronic destructive arthritis process of the 
left fifth metatarsophalangeal joint, probably representing 
inflammatory arthritis, namely rheumatoid type.  Alignment 
abnormalities of multiple toes bilaterally were as described.  

In February 2002 the veteran was afforded a comprehensive 
physical examination which included clinical findings vis-à-
vis his feet as well as his lumbar spine.  The examiner noted 
that the veteran's station and gait, tip-toe balance and 
strength and heel balance and strength and Trendelenburg test 
could be carried out without pain.  He stood with bilateral 
hallux valgus deformities of both feet and he had hammertoes 
present bilaterally and he was noted to lie down with pain 
and had to bend his knees and hips to flex his back.  
Internal rotation with straight leg raising resulted in low 
back pain.  All of the diagnostic and manipulative back and 
leg raises were positive for low back pain.  

The veteran was afforded another VA examination in May 1994.  
His complaints at that time centered on his entire back, and 
that his symptomatology was worse in his lower back.  

In June 1993 the veteran presented for outpatient treatment 
and complaints of low back pain.  Assessment was chronic low 
back syndrome.  Objectively the veteran demonstrated 
decreased range of motion of the dorsal spine.  However, leg, 
foot and ankle deep tendon reflexes were documented as normal 
at that juncture.  

The veteran was afforded another VA examination in January 
1999.  His gait was reported as normal.  At that juncture 
there was no evidence of pes planus.  His second and third 
toes of the right foot were displaced forcibly.  There was no 
onychomycosis, dorsalis pedis, posterior tibial pulses were 
palpable.  His soft touch and proprioception and pain were 
intact on both feet.  He essentially had no range of motion 
of any toes either passively or actively of the right foot.  
The left foot had full range of motion of all toes at that 
juncture.  He had onychomycosis noted in the right great 
toenail.  Otherwise the examination was unremarkable of the 
left foot.  Right ankle dorsiflexion was 0 to 15 degrees.  
Left dorsiflexion was 0 to 35 degrees.  Diagnosis in 
pertinent part was arthritis changes of the right foot with 
fixed deformity secondary to patient's systemic disease, 
i.e., ankylosing spondylitis.  The examiner additionally 
commented that the veteran did have a fixed deformity of the 
right foot.  The left foot on examination appeared to have 
full range of motion of the ankle and all toes although the 
veteran had some subjective sensory problems.  However, there 
was no objective evidence of the left foot problem.  His 
right foot did have a fixed deformity secondary to his 
longstanding arthritis.  However, his gait was normal.  The 
examiner additionally commented that the veteran would not be 
able to perform a job where he needed to be on his feet for 
prolonged periods of time.  However, the examiner 
additionally noted that the veteran was retired and his foot 
deformity was not causing him a great deal of difficulty at 
that time.  Foot deformity had been present for many years 
and the veteran was able to remain gainfully employed with 
that toe deformity.  The examiner additionally commented that 
the veteran remained severely disabled not only from his 
ankylosing spondylitis but also from loss of his left arm. 

The veteran was afforded another VA examination in June 2000.  
He reported pain in both feet but that the right foot was 
more severe.  He ranked the pain as 7 out of 10 on the left 
and 9 out of 10 on the right, intermittent with stiffness and 
lack of endurance.  He stated that if he sits for a prolonged 
period of time his feet will go to sleep and he must get up 
and walk around.  On occasion he does have radiating pain to 
his ankles bilaterally.  He states he is having more 
difficulty walking and is unable to run and his feet are 
becoming more deformed.  He has never had any surgery on his 
feet.  On examination the examiner noted that the veteran did 
not have any difficulty getting on or off the examination 
table.  He did not wear corrective shoes or shoe inserts.  He 
did wear shoes with Velcro straps.  He reportedly wore out 
shoes every 3 to 6 months and wore down the heels and outer 
edges of the shoes bilaterally.  Generalized ankle edema was 
noted.  On the left foot pedal pulses were fair.  Foot was 
cold to the touch and a slight hallux valgus was noted but 
the foot could be manipulated back into place.  There were no 
calluses.  He walked on the outer edge and heel of his foot.  
Right toenails were very hard, yellow and horn like.  There 
was no redness or peeling noted.  Slight claw toes 2 to 5.  
There was decreased vibratory sense on top of foot and toes.  
There was good arch and size of foot.  Good tactile senses 
intact.  He could wiggle the toes together but not separately 
and the arch was intact.  On the right foot pedal pulses were 
fair, foot was cool to the touch.  Hallux valgus was noted.  
The veteran was unable to manipulate that back into place.  
There were no calluses.  He walked on the outer side and heel 
of that foot also.  Great toenail was hard, yellow and horn 
like.  There was no redness or peeling noted.  Pronounced 
claw toes of the second and third toes and the second and 
third toe were retracted and rested over the great toe and 
fourth toe.  There was decreased vibratory sense on top of 
the foot and toes.  Good arch and size of foot was noted.  
Good tactile senses were intact.  He could move the toes 
together but not separately, and the arch was intact.  He was 
noted to walk with a steady gait and a limp on the right 
foot.  Ankle dorsiflexion was 0 to 15 degrees on the right, 0 
to 25 degrees on the left.  Plantar flexion was 0 to 25 
degrees on the right and 0 to 10 degrees on the left.  On 
diagnostic and clinical test results, bilateral foot X-rays 
demonstrated complete dislocation of the second and third 
metatarsophalangeal joints, complete loss of left fifth 
metatarsal head and deformity of the base of the proximal 
phalanx of the left fifth toe.  Hallux valgus deformities 
bilaterally, greater on the right.  Diagnosis in pertinent 
part was hallux valgus bilaterally, but more severe on the 
right foot and was as likely as not contributing to his 
current status.  Right foot claw toes complete dislocation of 
second and third toes was as likely as not contributing to 
his current status.  

The veteran was afforded another VA joints exam in October 
2003.  The veteran was noted to not use any type of crutch, 
cane or brace and that he wore over-the-counter shoes without 
any specific orthotics.  He reported pain in both feet with 
the right being more severe.  He ranked pain on the right as 
9 out of 10, on the left side 6 out of 10.  He reported that 
he could walk fairly comfortably for up to two blocks and 
believed that he could go further if he had to.  He was 
unable to run.  Physical exam showed an elderly white male 
who walked from the waiting room to the examining room 
without a significant limp.  He stood with normal alignment 
of the feet and a normal arch.  He did have a mild bilateral 
hallux valgus deformity, worse on the right than the left.  
Examination of the feet showed that the pulses were 
diminished to absent on the right side although the foot was 
pink.  He had normal pulses on the left side.  The arch was 
normal.  He could wiggle the toes together but not 
separately.  He did have clawing of the right second and 
third toes with overlapping of the lateral digits.  Sensation 
was intact.  Examination of the ankles showed no deformity, 
swelling or tenderness.  The right ankle would dorsiflex 
15 degrees and plantar flex to 25 degrees.  The left ankle 
could dorsiflex to 25 degrees and plantar flex to 40 degrees.  
Impression was rheumatoid arthritis of both feet.  The 
examiner noted that there was no significant change between 
the clinical picture observed at that juncture and that found 
in June 2000.  The examiner additionally noted that from a 
theoretical standpoint, this veteran could probably be 
gainfully employed at some type of work that did not require 
prolonged standing or walking.  However, when you factor in 
his chronic lung disease, back condition and amputation of 
the left upper extremity, one concludes that this man should 
probably be considered totally incapacitated and unable to 
work.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

In June 1993, the veteran's weight was reported as 193 
pounds.  In March 2000, his weight was reported as 209 
pounds.  Medical records do not suggest anemia.  In this case 
constitutional manifestations such as weight loss or anemia 
are not supported in the medical record.  Moreover, symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations as defined above in the 
governing criteria and attributable to the veteran's feet are 
not suggested by the record.  Accordingly, a higher 
evaluation strictly on the basis of Diagnostic Code 5002 is 
not for application. 

The Board has reviewed all of the evidence.  The left lower 
extremity disability is currently rated principally under 
Diagnostic Code 5284 at 20 percent for moderately severe 
impairment while the right lower extremity disability is 
rated under the same code at 30 percent for severe 
impairment.  

The application of Diagnostic Code 5271 relating to limited 
range of motion would not result in an increased rating for 
either lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271.  The criteria for application of an increased 
rating under Diagnostic Code 5270 have not been met because 
there has been no finding or diagnosis of ankylosis of either 
ankle by any competent medical evidence.  

Diagnostic Code 5284 would permit the assignment of a 30 
percent evaluation for the left lower extremity if there is a 
finding that the veteran's injury has caused severe 
impairment of his left foot and a 40 percent evaluation for 
the either lower extremity if there is a finding of the 
actual loss of use of either foot.  

Based on the medical findings and the veteran's contentions, 
the Board finds that the symptoms the veteran experiences in 
his respective foot disabilities are adequately recognized by 
the current 20 percent and 30 percent disability ratings, 
respectively.  Even considering the cumulative aspects of the 
respective components of each foot disability, they do not 
approximate loss of use of either foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Despite the veteran's respective foot 
impairments, including complaints of pain that requires that 
he often rest, it is notable that he is able to walk without 
cane or crutch, and he does not even need a brace or other 
orthotics.  This has consistently been demonstrated on VA 
examinations.  His left ankle range of motion has been 
reported and can be readily interpreted as not very severely 
impaired; motion was even reported in January 1999 as full.  
On the right, which the record demonstrates as the more 
severely disabled foot, he was able to demonstrate 
approximately one-half or greater excursion of full range of 
motion.  Although he ordinarily showed a limp on the right, 
on examination in October 2003, he was even observed walking 
from the waiting room without a significant limp.  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, although claw toes were noted on the right, the foot 
arch has been described as normal.  Not all toes were 
afflicted; thus, even assuming the criteria for that 
Diagnostic Code are applicable, a higher evaluation than is 
currently assigned is not demonstrated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  The Board also notes that under 
Diagnostic Code 5280 for evaluation of hallux valgus, a 10 
percent rating is the maximum rating provided; thus, 
evaluation thereunder would not be more beneficial.

Nevertheless, the Board must also determine whether 
consideration should be given to functional loss due to pain 
under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Since Diagnostic Code 5284, 
under which the veteran is rated, does not specifically 
address limitation of motion, it must be determined whether 
these provisions are applicable to this diagnostic code.

The medical evidence demonstrates functional loss associated 
with the veteran's service-connected foot disorders.  
However, his symptoms and findings are not sufficient to 
warrant a increased disability rating according to the rating 
schedule.  Any pain affecting function of the foot is not 
shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to the respective disabilities, 
as reflected by the medical findings of record which do not 
meet the criteria for the next higher schedular evaluation.

The Board has considered whether a separate rating for 
arthritis of the veteran's foot disabilities is warranted.  
See VAOPGCPREC 23-97 (July 1, 1997).  The Board points out, 
however, that arthritis and findings of hallux valgus were 
among the evidence specifically considered in assigning the 
veteran his respective disability evaluations under 
Diagnostic Code 5284, for other foot injuries.  Therefore, an 
additional rating for arthritis or hallux valgus would 
constitute pyramiding, or compensating twice for the same 
disability.  38 C.F.R. § 4.14.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's respective foot disabilities have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  In fact, in the context 
of the most recent VA examination, the examiner commented 
that, in consideration of the veteran's feet, the veteran 
could probably be gainfully employed.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.  The Board notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO, as reflected by the notice issued in 
June 2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertains to increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 
Vet.App. 384 (1993). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet.App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made some years prior to November 9, 
2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Entitlement to service connection for bilateral foot 
disabilities were initially established pursuant to an April 
1974 rating and were joined into a more advantageous 
evaluation for ankylosing spondylitis pursuant to a December 
1986 rating.  In the context of the current appeal, separate 
ratings for his bilateral foot disabilities were again 
assigned pursuant to a March 1999 rating, which date preceded 
the enactment of the VCAA.  Since the VCAA was not enacted 
until several years later, therefore, it is only logical that 
VCAA notice was not promulgated, on June 23, 2003, after the 
March 1999 rating.  Nevertheless, the veteran was provided 
notice regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  It should be noted that the veteran 
had already been provided with the pertinent evaluation 
criteria in the context of a February 2000 Supplemental 
Statement of the Case (SSOC).  Nevertheless, a SSOC was 
issued following that January 2003 VCAA notice, notably that 
issued in January 2004, and constitutes a decision that fully 
considered the new law and that cures any technical Peligrini 
violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet.App. at  
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d. 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet.App. at  422.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.    




ORDER

Entitlement to an increased evaluation for arthritic changes 
of the right foot with fixed deformity is denied.

Entitlement to an increased evaluation for arthritic changes 
of the left foot is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



